



COURT OF APPEAL FOR ONTARIO

CITATION: Barud (Re), 2013 ONCA 301

DATE: 20130507

DOCKET: C55609

Weiler, Gillese and Hoy JJ.A.

IN THE MATTER OF:  Tiriq Barud

AN APPEAL UNDER PART XX.1 OF THE
CODE

Tariq Barud, acting in person

Dean Embry, as
amicus curiae

Janice E. Blackburn, for the Centre for Addiction and
    Mental Health

Tracy Kozlowski, for the Attorney General

Heard: May 6, 2013

On appeal against the disposition of the Ontario Review
    Board dated, March 14, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellant submits that an inference cannot be drawn from the
    evidence that, if granted an absolute discharge, she would likely stop taking
    her medication. We disagree. The slippage in attendance for psychiatric
    counselling in the past year, coupled with her lack of insight into the
    relationship between her need to take medication and her violent history of
    behaviour, along with the omission to take her medication at times, is evidence
    supporting the boards conclusion. Dr. Eayrss opinion was that in the event of
    an absolute discharge, given that appointment attendance would become
    voluntary, the appellant was unlikely to continue with her medication risking
    future mental and behavioural deterioration. The Boards disposition is
    reasonable and supported by the evidence. In view of our conclusion we need not
    address the Boards comments respecting the likelihood of the appellant
    becoming pregnant and re-entering a post partum psychotic state.

[2]

The appeal is dismissed.


